DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 7-9, 11-15, 17, 18, 20, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected embodiments, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 27, 2021.
	Examiner finds Applicant’s arguments persuasive and agrees to group withdrawn claims 10, 16, 19, and 21-29 with the elected embodiment.  These claims will be examined below. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,631,957 (Dart) in view of US 4,202,459 (De Parales).
Regarding claim 1, Dart teaches a recloseable lid for closing an open top of a cup terminating in an annular upper edge, the lid comprising: 
a cup mount (20) defining an annular channel (defined by elements 26, 28, and 30) configured to receive the annular upper edge of the cup; 
a cap (12) having an annular side wall (where 12 points in Figure 1A) extending upwardly from the cup mount and terminating in a top having an annular floor (40) spaced above the cup mount; 
a drink opening (96) disposed in the top; 
a plug assembly (50) having a drink opening plug (54) selectively moveable between a closed position in which the drink opening plug is received within the drink opening for closing the drink opening Figure 1) and an open position in which the drink opening plug is not disposed within the drink opening (Figure 1A); and 
a plug retainer (48) disposed in the cap and retaining the drink opening plug in the open position.
The reference as applied teaches all limitations substantially as claimed, but fails to teach: 
at least one reinforcement structure adjacent the plug retainer.  
De Parales shows a cover for a beverage container, having a flap which is held in an open position by a retainer, and further which clearly shows an unlabeled structural reinforcement adjacent the retainer. 

    PNG
    media_image1.png
    390
    469
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    381
    512
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lid of Dart, providing a reinforcement adjacent the plug retainer, as taught by De Parales, motivated by the benefit of providing increased rigidity to the lid.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
Regarding claim 2, the at least one reinforcement structure is configured to redistribute at least a portion of a downward force that is applied to the cap during seating of the drink opening plug within the plug retainer (Examiner notes that because the lid is integral and formed of flexible plastic, the reinforcement will inherently redistribute at least a component of the downward force).
  Regarding claim 3, the drink opening is disposed opposite the plug retainer (clearly shown in Dart Figure 4) and wherein the at least one reinforcement member comprises a first reinforcement structure that is aligned with a centerline extending between the drink opening and the plug retainer (clearly shown in De Parales Figure 2).  
Regarding claim 4, at least one additional reinforcement member on one or both sides of the first reinforcement structure (see De Parales annotated Figure 2 below).

    PNG
    media_image3.png
    456
    572
    media_image3.png
    Greyscale
.  
Regarding claim 5, the at least one reinforcement member comprises a pair of reinforcement structures (the additional reinforcements shown above in claim 4 comprise a pair of reinforcement structures).  
Regarding claim 6, the plug retainer comprises a cavity (explicitly stated in Dart col. 5, line 39) defined by opposing first and second sidewalls (72) defining a width of the cavity.  
Regarding claim 19, the plug assembly includes a hinge (146) and the drink opening plug is pivoted about the hinge to move the drink opening plug between the open and closed positions (col. 6, lines 49-52).  

5.	Claims 1-6, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,631,957 (Dart) in view of US 2011/0233209 (Tu).
Regarding claim 1, Dart teaches a recloseable lid for closing an open top of a cup terminating in an annular upper edge, the lid comprising: 
a cup mount (20) defining an annular channel (defined by elements 26, 28, and 30) configured to receive the annular upper edge of the cup; 
a cap (12) having an annular side wall (where 12 points in Figure 1A) extending upwardly from the cup mount and terminating in a top having an annular floor (40) spaced above the cup mount; 
a drink opening (96) disposed in the top; 
a plug assembly (50) having a drink opening plug (54) selectively moveable between a closed position in which the drink opening plug is received within the drink opening for closing the drink opening (Figure 1) and an open position in which the drink opening plug is not disposed within the drink opening (Figure 1A); and 
a plug retainer (48) disposed in the cap and retaining the drink opening plug in the open position.
The reference as applied teaches all limitations substantially as claimed, but fails to teach: 
at least one reinforcement structure adjacent the plug retainer.  
Tu teaches lid for a cup, wherein the lid annular top groove (15) is reinforced with connecting ribs (151) and serves to “provide sufficient strength to the cap and the flange” (para. [0022]). Examiner notes Dart also teaches a similar structure in annular floor (30).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lid of Dart, providing connecting ribs as taught by Tu, motivated by the benefit of providing increased strength to the lid.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
Regarding claim 2, the at least one reinforcement structure is configured to redistribute at least a portion of a downward force that is applied to the cap during seating of the drink opening plug within the plug retainer (Examiner notes that because the lid is integral and formed of flexible plastic, the reinforcement ribs will inherently redistribute at least a component of the downward force).
  Regarding claim 3, the drink opening is disposed opposite the plug retainer (clearly shown in Dart Figure 4) but fails to teach wherein the at least one reinforcement member comprises a first reinforcement structure that is aligned with a centerline extending between the drink opening and the plug retainer (clearly shown in De Parales Figure 2).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined closure of Dart in view of Tu, locating a reinforcing rib aligned with a centerline extending between the drink opening and the plug retainer, motivated by the benefit of In re Japikse, 86 USPQ 70.  See MPEP 2144.04(VI)(C).
Regarding claim 4, further comprising at least one additional reinforcement member on one or both sides of the first reinforcement structure (see additional ribs 151 in Tu Figure 1).  
Regarding claim 5, the at least one reinforcement member comprises a pair of reinforcement structures (Examiner notes the ribs of Tu Figure 1 comprise multiple ribs, which can thus be read as comprising pairs; no additional structure or function is read into the claims beyond that which is explicitly claimed).  
Regarding claim 6, the plug retainer comprises a cavity (explicitly stated in Dart col. 5, line 39) defined by opposing first and second sidewalls (72) defining a width of the cavity.  
Regarding claim 10, the at least one reinforcement structure extends at least a portion of a distance between the plug retainer and the cup mount (Examiner notes Dart Figure 4, wherein it is noted that the plug retainer 48 and cup mount 20 are separated by floor 30 where it would be obvious to locate the ribs of Tu, and thus the reinforcing ribs would extend at least a distance between these elements).  
Regarding claim 19, the plug assembly includes a hinge (146) and the drink opening plug is pivoted about the hinge to move the drink opening plug between the open and closed positions (col. 6, lines 49-52).  

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,631,957 (Dart) in view of US 2011/0233209 (Tu) OR US 4,202,459 (De Parales) as applied above, and further in view of US 2007/0039960 (Pawlik).
Regarding claim 16, Dart in view of Tu OR De Parales teaches all limitations substantially as claimed, but fails to teach the plug retainer comprises one of a female or male member configured to mate with the drink opening plug.  
23) of the plug on a male retainer (22). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lid of Dart as modified in view of Tu OR Deparales as applied above, providing the plug with a female end and the plug retainer with a male retainer, as taught by Pawlik, motivated by the benefit of securing the plug in the open configuration.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).

7.	Claims 21, 22, 24-26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,631,957 (Dart) in view of US 2011/0233209 (Tu) OR US 4,202,459 (De Parales) as applied above to claim 1, and further in view of US 2016/0090218 (Sun).
Regarding claim 21, Dart as applied above in view of Tu OR De Parales teaches all limitations substantially as claimed, but fails to teach the lid is made from a sheet comprising at least one polyolefin selected from the group consisting of polypropylene homopolymer, polypropylene copolymer, ethylene-propylene copolymers, polyethylene homopolymer, and combinations thereof.  
Sun teaches a polymeric material for forming lids like that of Dart, and further teaches these lids being made from a sheet (para. [0039]) comprising at least one polyolefin selected from the group consisting of polypropylene homopolymer (explicitly stated in para. [0042]), polypropylene copolymer, ethylene-propylene copolymers, polyethylene homopolymer, and combinations thereof.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the lid of Dart in view of Tu OR De Parales of a polyolefin such as polypropylene homopolymer as taught by Sun, motivated by the benefit of a material equally suitable for use in beverage container lids.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 22, the lid has a density of less than 1 g/cm3 at 23 °C (see Sun example table 4 in para. [0091], showing various compositions all having densities less than 1 g/cm3 and noting that INSPIRE is a homopolymer polypropylene). 
Regarding claim 24, the sheet is made from an extruded composition that includes a chemical blowing agent (“hydrocerol”, explicitly stated in Example 4, para. [0091]). 
Regarding claim 25, Dart in view of Tu OR De Parales, and Sun teaches all limitations substantially as claimed, but fails to teach the polyolefin comprises a polypropylene homopolymer or copolymer having a flexural modulus of at least about 290,000 psi.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the polypropylene used in forming the lid to have a flexural modulus of at least about 290,000 psi, or any other suitable value, motivated by the benefit of providing sufficient rigidity to maintain the seal onto the container.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 26, Dart in view of Tu OR De Parales, and Sun teaches all limitations substantially as claimed, but fails to teach the polyolefin comprises a polypropylene homopolymer or copolymer having a heat deflection temperature of at least 95 oC.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the polypropylene to have a heat deflection temperature of at least 95 oC or any other suitable value, motivated by the benefit of maintaining rigidity while subject to heat from a hot beverage.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 28, the drink opening plug is one of integrally formed with the lid or removably connected with the lid (plug is removably connected by mounting plug 50).  
Regarding claim 29, the lid is made from a polyolefin based composition (polypropylene homopolymer; see claim 21 above) and has a density of less than 1 g/cm3 at 23 °C (see Sun example table 4 in para. [0091], showing various compositions all having densities less than 1 g/cm3 and noting that INSPIRE is a homopolymer polypropylene).


8.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,631,957 (Dart) in view of US 2011/0233209 (Tu) OR US 4,202,459 (De Parales), and in view of US 2016/0090218 (Sun) as applied above, and further in view of US 2012/0312816 (Barreto).
	Regarding claim 23, Dart in view of Tu OR De Parales, and in view of Sun as applied above teaches all limitations substantially as claimed, but fails to teach the sheet comprises at least one filler selected from the group consisting of talc, calcium carbonate, mica, wollastonite, wood fiber, paper powder, cellulose fiber, and combinations thereof.  
	Barreto teaches a drink lid which is formed of polypropylene, and further teaches using a filler comprising at least talc and woolastonite (para. [0033]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lid of Dart in view of Tu OR De Parales, and Sun, forming it of a polypropylene using a filler comprising talc, woolastonite, or any other suitable filler, as taught by Barreto, motivated by the benefit of a thermoplastic suitable for beverages.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

9.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,631,957 (Dart) in view of US 2011/0233209 (Tu) OR US 4,202,459 (De Parales), and in view of US 2016/0090218 (Sun) as applied above, and further in view of US 2010/0096395 (Miller).
Regarding claim 27, Dart in view of Tu OR De Parales, and in view of Sun as applied above teaches all limitations substantially as claimed, but fails to teach the sheet comprises a substrate layer comprising a first polyolefin and a cap layer comprising a second polyolefin.  
Miller teaches a beverage container lid comprised of multiple layers of polymeric material (para. [0039]), for the purpose of incorporating a pro-degredant additive which is taught to reduce the molecular mass of thermoplastic to help the lid degrade absent a biologically active environment (para. [0007]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lid of Dart in view of Tu and Sun, forming it of a sheet comprising multiple layers of In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547.  The examiner can normally be reached on M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES N SMALLEY/Examiner, Art Unit 3733